Title: From James Madison to David Humphreys, 22 June 1801
From: Madison, James
To: Humphreys, David


Sir
Department of State Washington June 22 1801
The letter of the  day of March last from Mr. Lincoln, then acting Secretary of State will have made you acquainted with the grounds on which the President has permitted your return. A duplicate of that letter and a letter under a flying seal to His Catholic Majesty communicating the permission, are herewith forwarded. You will derive from them the sentiments which it will be proper for you to express on the part of the United States, in your audience of leave.
This and the letters referred to will be committed to Charles Pinckney Esqr. of South Carolina, whom the President has appointed and commissioned your successor, and who is expected to sail from Charleston by the middle of July. To him therefore you will please to deliver whatever papers and other things in your hands that may belong to the Legation. The knowledge the President has of your good dispositions both public and private, assures him that you need no instruction to second the information to be derived from these sources with every other in your power which may be convenient to Mr. Pinckney or useful to the United States.
For the balance of your appointments as Minister and three months extra salary allowed for your return, I have given you a credit with Messrs. Willinks, Van Staphorst and Hubbard, Bankers at Amsterdam. The three months salary above mentioned will be computed from the day of your receiving this letter. With sentiments of the highest esteem &c &c.
James Madison
 

   
   Letterbook copy (DNA: RG 59, IC, vol. 1).



   
   Left blank in letterbook copy. Lincoln’s letter, dated 17 Mar. (see Humphreys to JM, 29 June 1801), actually was the work of Jefferson, who sent it by John Dawson. The letter reminded Humphreys of Jefferson’s recommendation to President Washington to rotate ministers every six or seven years, thus keeping American envoys current on domestic affairs. “You have now been absent nearly eleven years; the change has never been greater than within that period … The President on this consideration solely proposes shortly to name a successor to you” (Lincoln to Humphreys, Mar. 1801 [DNA: RG 59, IC, vol. 1]; Jefferson to Thomas McKean, 26 Mar. 1801 [DLC: Jefferson Papers]).


